                                                                        HON. THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     JAMES JANTOS, individually, and on
10   behalf of similarly situated individuals,       NO. 2:18-cv-00413-TSZ
11
                          Plaintiff,                 ORDER GRANTING FINAL
12          v.                                       APPROVAL OF CLASS ACTION
                                                     SETTLEMENT
13
     DIRECTV, a Delaware Corporation;
14   DIRECTV, LLC, a California Limited
     Liability Corporation; and QWEST
15   CORPORATION d/b/a CENTURYLINK
     QC, a Colorado Corporation,
16
                          Defendants.
17

18
           THIS MATTER comes before the Court on the Parties’ joint motion for final

19
     approval of the proposed class settlement (the “Settlement”), docket no. 50, and

20
     Plaintiff’s motion for attorney fees, costs, and incentive award, docket no. 47. The Court

21
     has considered all papers filed in support of such motions, and is fully informed

22
     regarding the facts surrounding the proposed Settlement. Based upon this information,

23
     the Court has determined to approve the proposed Settlement as fair, reasonable and

24
     adequate. The Court hereby enters this Order, which constitutes a final adjudication

25
     concerning the parties’ Settlement.

26

                                                                        SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                         SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 1                            701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                       SEATTLE, WASHINGTON 98104
                                                                   TEL. (206) 223-0303 FAX (206) 223-0246
 1         On December 12, 2018, Plaintiff James Jantos, on behalf of himself and the

 2   Settlement Class, and Defendants DIRECTV, DIRECTV, LLC, and QWEST

 3   CORPORATION d/b/a CENTURYLINK QC (“Defendants”) (collectively, “the

 4   Parties”), executed an Amended Class Action Settlement Agreement and Release of All

 5   Claims (“Settlement Agreement” or “Agreement”). All defined terms in this Order (i.e.,

 6   all capitalized words or phrases introduced within quotation marks) shall have the same

 7   definitions and meanings as those set forth in the Parties’ Settlement Agreement.

 8         This Court granted preliminary approval to the proposed class action settlement

 9   between the Parties in its Order Granting Preliminary Approval of Class Action

10   Settlement (docket no. 46) (“Preliminary Approval Order”). The proposed Settlement

11   resolves all of the Settlement Class’s and the DIRECTV Subclass’s claims against

12   Defendants in exchange for specified benefits outlined in the Settlement Agreement. The

13   Court also certified the Settlement Class and the DIRECTV Subclass for settlement

14   purposes only, appointed Plaintiff James Jantos as the Class Representative of the

15   Settlement Class and the DIRECTV Subclass, and appointed the law firms of Sirianni

16   Youtz Spoonemore Hamburger, and Myers & Company, PLLC as Class Counsel for the

17   Settlement Class and the DIRECTV Subclass.

18         The Court held a fairness hearing on June 14, 2019, to consider whether to grant

19   final approval to the Settlement. The Court heard argument from counsel for the Parties

20   concerning the Settlement. No other person appeared to object, to support, or comment

21   on the Settlement.

22         Having read, reviewed and considered the papers filed in support of final

23   approval of the Settlement, to which no written objection was filed, the Settlement

24   Agreement, and the pleadings, the Court now FINDS, CONCLUDES, AND ORDERS as

25   follows:

26

                                                                       SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                        SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 2                           701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                      SEATTLE, WASHINGTON 98104
                                                                  TEL. (206) 223-0303 FAX (206) 223-0246
                            CERTIFICATION OF THE SETTLEMENT CLASS
 1
            A.     This Court confirms that the proposed Settlement satisfies the
 2
     requirements of Fed. R. Civ. P. 23, as found in the Court’s Preliminary Approval Order.
 3
     Accordingly, this Court makes final its conditional certification of the “Settlement Class”
 4
     and the “DIRECTV Subclass” as defined in its Preliminary Approval Order.
 5
            B.     One member of the Settlement Class, June Williams, has timely requested
 6
     to be excluded from the Class and the Settlement. Accordingly, this Order and the
 7
     Settlement shall not bind or affect June Williams.
 8
                              APPROVAL OF CLASS AND CAFA NOTICE
 9
            C.     The Settlement Administrator completed the delivery of Class Notice
10
     according to the terms of the Settlement Agreement and the Preliminary Approval
11
     Order. The Notice given to the Settlement Class, which set forth the principal terms of
12
     the Settlement Agreement and other matters, was the best practicable notice under the
13
     circumstances.
14
            D.     The Class Notice, FAQ, and Settlement Website fairly, accurately, and
15
     reasonably informed members of the Settlement Class of (1) appropriate information
16
     about the nature of this litigation and the essential terms of the Settlement Agreement;
17
     (2) appropriate information about how to obtain additional information regarding this
18
     matter and the Settlement Agreement; and (3) appropriate information about how to
19
     challenge, or exclude themselves from, the Settlement, if they wished to do so. The Class
20
     Notice and Settlement Website also fairly and adequately informed members of the
21
     Settlement Class that if they did not comply with the specified procedures and deadline
22
     for excluding themselves from the Settlement, they would be bound by the Settlement
23
     and lose any opportunity to bring any of the “Released Claims” against the “Released
24
     Parties.”
25

26

                                                                         SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                          SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 3                             701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                        SEATTLE, WASHINGTON 98104
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1          E.     The notice program for publishing the Class Notice on the Settlement

 2   Website and for mailing and emailing (if Defendants could reasonably verify an email

 3   address) the Class Notice to Settlement Class Members is fair and reasonable. The notice

 4   program was reasonably calculated under the circumstances to apprise Class Members

 5   of the pendency of this action, all material elements of the Settlement, and their

 6   opportunity to exclude themselves from, object to, or comment on the Settlement and

 7   appear at the final fairness hearing. There is no additional mode of distribution that

 8   would be reasonably likely to notify members of the Settlement Class who did not

 9   receive notice pursuant to the notice program. The notice program satisfies the notice

10   requirements of Federal Rule of Civil Procedure 23(e) and all applicable federal law.

11          F.     The Court has afforded a full opportunity to all Class Members to be heard.

12   Accordingly, the Court determines that all members of the Settlement Class, except June

13   Williams, who timely excluded herself from the Class, are bound by this Final Order.

14          G.     Within ten (10) days after the filing of the proposed Settlement Agreement

15   in this Court, Defendants directed the Settlement Administrator to serve a notice of the

16   proposed Settlement upon the appropriate state official of each State in which a Class

17   member resides and upon the Attorney General of the United States. The Court finds

18   that the notice provided by Defendants satisfied the requirements of 28 U.S.C. § 1715(b)

19   and that more than ninety (90) days have elapsed since Defendants provided the

20   required notice, as required by 28 U.S.C. § 1715(d).

21                       ABSENCE OF ANY ADMISSION; DENIAL OF ANY
                       WRONGFUL ACT OR OMISSION AND OF ANY LIABILITY
22
            The Parties entered into the Settlement Agreement solely for the purpose of
23
     compromising and settling disputed claims. Defendants have at all times denied, and
24
     continue to deny, any wrongful act or omission alleged by Plaintiff in the State and
25
     Federal Actions, and any liability of any sort to Plaintiff or any member of the Settlement
26

                                                                         SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                          SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 4                             701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                        SEATTLE, WASHINGTON 98104
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1   Class. Nothing contained in the Settlement Agreement, in the documents relating to the

 2   Settlement Agreement, or in this Order shall be construed, deemed, or offered as an

 3   admission by the Parties, or by any member of the Settlement Class, for any purpose in

 4   any judicial or administrative action or proceeding, whether in law or in equity. In

 5   entering this Order with this provision and other limiting provisions, this Court

 6   specifically refers to and invokes the Full Faith and Credit Clause of the United States

 7   Constitution and the doctrine of comity and requests that any court in any other

 8   jurisdiction reviewing, construing, or applying this Order implement and enforce each

 9   such limiting provision.

10                      FINAL APPROVAL OF THE TERMS OF THE SETTLEMENT
11          A.     Defendants have at all times disputed, and continue to dispute, Plaintiff’s
12   allegations in this lawsuit, deny any liability for any of the claims that have or could have
13   been alleged by Plaintiff or other members of the Settlement Class, and maintain that no
14   customers suffered any actual damages as a result of the online availability of their
15   CenturyLink bill.
16          B.     The Court has considered Plaintiff’s standing under Article III. The Court
17   concludes that it has jurisdiction over this dispute and, therefore, has the power to
18   approve the Settlement.
19          C.     The Settlement requires Defendants to provide specified benefits to each
20   Participating Settlement Class Member, as defined and set forth in the Settlement
21   Agreement.
22                 1.     All Settlement Class Members that have not excluded themselves
23                        from the Settlement will receive an activation code for one year of
24                        three-bureau credit monitoring service and $1 million in identity
25                        theft insurance, which has an approximate retail value of $180.
26

                                                                          SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                           SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 5                              701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                         SEATTLE, WASHINGTON 98104
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
 1                 2.     All DIRECTV Subclass members that have not excluded themselves

 2                        from the Settlement will receive, in addition to the ability to activate

 3                        credit monitoring service and identity theft insurance, $520 in the

 4                        form of a credit to their CenturyLink bill if they are a Current

 5                        CenturyLink Customer. Current CenturyLink Customers may seek

 6                        distribution of any credit balance on their account in accordance

 7                        with the usual policies and procedures of CenturyLink for

 8                        refunding credit balances. The initial determination of who qualifies

 9                        as a Current CenturyLink Customer will be based upon

10                        CenturyLink’s records as of the date of this Order.

11                 3.     All DIRECTV Subclass members who are no longer Current

12                        CenturyLink Customers as of the date that the class benefit is

13                        provided to Settlement Class Members will receive, in addition to

14                        the ability to activate credit monitoring service and identity theft

15                        insurance, $520 payable by check.

16          D.     Defendants have already identified all Settlement Class Members and all

17   DIRECTV Subclass members and, therefore, no Settlement Class Member or DIRECTV

18   Subclass member has been or will be required to prove their eligibility to receive the

19   benefits stated herein.

20          E.     Accordingly, taking into account (1) the adequate representation of the

21   class by Class Representative James Jantos and Class Counsel; (2) the arms’-length

22   negotiation of the Settlement; (3) the adequacy of the relief provided for the Settlement

23   Class and DIRECTV Subclass, taking into account: (a) the costs, risks, and delay of trial

24   and appeal; (b) the effectiveness of the proposed method of distributing relief to the

25   class; (c) the terms of the proposed award of attorney’s fees, including timing of

26   payment; and (d) the lack of any side-agreements required to be identified under
                                                                          SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                           SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 6                              701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                         SEATTLE, WASHINGTON 98104
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
 1   Rule 23(e)(3); and (4) the Settlement’s equitable treatment of class members relative to

 2   each other, the Court finds that the Settlement is fair, reasonable, and adequate.

 3   Moreover, the Parties reached the Settlement after litigating the claims and defenses

 4   raised in this case and corresponding State Action, both formal and informal discovery

 5   conducted by the Plaintiff, Class Counsel, and Defendants, and an arm’s-length

 6   negotiation that included a full-day mediation session and follow-on negotiations.

 7   Further, the Parties reached the terms of the Settlement Agreement as they applied to

 8   Settlement Class Members without reaching any agreement regarding the reasonable

 9   amount of attorneys’ fees and litigation expenses to be awarded to Class Counsel, which

10   further confirms that the Settlement is the product of an arms-length negotiation process.

11   Finally, the Settlement Class Members have had a very positive reaction to the

12   Settlement; only one Settlement Class Member has requested exclusion and none has

13   submitted an objection. For all these reasons, the Settlement falls within the appropriate

14   range of possible approval and does not appear in any way to be the product of collusion.

15          F.     Accordingly, the Court hereby GRANTS the parties’ joint motion for final

16   approval of the Settlement, docket no. 50, and finds that the Settlement is fair, reasonable

17   and adequate, and in the best interests of the Settlement Class as a whole.

18          G.     Class Representative James Jantos, and members of the Settlement Class

19   who have not timely excluded themselves, shall be deemed to have released and

20   discharged the Released Parties from any and all liability with respect to the Released

21   Claims as set forth and defined in Paragraph I.BB and Section XI of the Settlement

22   Agreement.

23          H.     Defendants shall provide the benefits due to eligible Settlement Class

24   Members in accordance with and at the times prescribed by the Settlement Agreement.

25          I.     Plaintiff’s motion for attorney fees, costs, and incentive award, docket

26   no. 47, is GRANTED, and Defendants shall pay Class Counsel’s fees and costs in the
                                                                          SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                           SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 7                             701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                        SEATTLE, WASHINGTON 98104
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1   amount of $150,000 and the $10,000 incentive fee to Class Representative James Jantos,

 2   in accordance with and at the times prescribed by the Settlement Agreement.

 3          J.    The claims in this matter are DISMISSED WITH PREJUDICE, except as to

 4   June Williams, who has opted out of the Settlement, and the Clerk is DIRECTED to close

 5   this case.

 6
            IT IS SO ORDERED.
 7

 8          Dated this 14th day of June, 2019.
 9

10
                                                   A
                                                   Thomas S. Zilly
11
                                                   United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                     SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                      SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 8                         701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                    SEATTLE, WASHINGTON 98104
                                                                TEL. (206) 223-0303 FAX (206) 223-0246
     Presented by:
 1

 2   SIRIANNI YOUTZ
     SPOONEMORE HAMBURGER PLLC                 WHEELER TRIGG O’DONNELL
 3
     s/ Richard E. Spoonemore                  s/ Kathryn A. Reilly
 4
     Richard E. Spoonemore (WSBA #21833)       Kathryn A. Reilly (admitted pro hac vice)
 5   701 Fifth Ave., Suite 2560                Jennifer J. Oxley (admitted pro hac vice)
     Seattle, WA 98104                         370 Seventeenth Street, Suite 4500
 6   Telephone: 206.223.0303                   Denver, CO 80202-5647
     Facsimile: 206.223.0246                   Telephone: 303.244.1800
 7
     Email: rspoonemore@sylaw.com              Email: reilly@wtotrial.com
 8                                                     oxley@wtotrial.com

 9   MYERS & COMPANY, PLLC                     PERKINS COIE
10
     s/ Michael David Myers                    s/ Amanda J. Beane
11   Michael David Myers (WSBA #22486)         Erin K. Earl, WSBA No. 49341
     1530 Eastlake Ave. East                   Todd M. Hinnen, WSBA No. 27176
12   Seattle, WA 98102                         Amanda J. Beane, WSBA No. 33070
     Telephone: 206.398.1188                   1201 Third Avenue, Suite 4900
13
     Facsimile: 206.400.1115                   Seattle, WA 98101
14                                             Telephone: 206.359.3384
     Attorneys for Plaintiff James Jantos      Email: eearl@perkinscoie.com
15                                                       thinnen@perkinscoie.com
                                                         abeane@perkinscoie.com
16

17
                                               Attorneys for Defendant Qwest Corporation
                                               d/b/a CenturyLink QC
18
                                               CORR CRONIN, LLP
19
                                               s/ Emily J. Harris
20
                                               Emily J. Harris, WSBA No. 35763
21                                             Jordan M. Hallstrom, WSBA No. 48036
                                               1001 Fourth Avenue, Suite 3900
22                                             Seattle, WA 98154
                                               Telephone: 206.625.8600
23
                                               Email: eharris@corrcronin.com
24                                                        jhallstrom@corrcronin.com

25                                             Attorneys for Defendant DIRECTV and
                                               DIRECTV, LLC
26

                                                                 SIRIANNI YOUTZ
     ORDER GRANTING FINAL                                  SPOONEMORE HAMBURGER PLLC
     APPROVAL OF CLASS ACTION SETTLEMENT - 9                     701 FIFTH AVENUE, SUITE 2560
     [Case No. 2:18-cv-00413-TSZ]                                SEATTLE, WASHINGTON 98104
                                                            TEL. (206) 223-0303 FAX (206) 223-0246
